Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 14 and 28 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the “enablement requirement”. While the claims recite a series of steps or acts to be performed.  
           Regarding limitations of claims 1, “the heart rate traces dominate and extracting and/or outputting the heart rate of the individuals”.
           Examiner indicated, that regarding the limitation of “and/or”, the specification should disclose three independent embodiments. 
           [I] One embodiment should disclose the heart rate traces dominate and extracting the heart rate of the individuals.
           [II], Second embodiment should disclose the heart rate traces dominate and outputting the heart rate of the individuals. 
           [III], Third embodiment teaches the heart rate traces dominate extracting and outputting the heart rate of the individuals.



Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claim 27, limitation of “at least one memory comprising computer program code” is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  See MPEP 2106(I).  A claim directed toward a non-transitory computer-readable medium having the per se”.  MPEP 2111.05(III).  Hence, adding the limitation of “non-transitory” would resolve this issue.

DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-2, 4-5, 14-15, 17-18, 23 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Addison et al (U.S. Pub No: 2017/0238805 A1) in view of Hoof et al (U.S. Pub No: 2016/0106329 A1). 
           Regarding claim 1, Addison discloses a method for contact-less measurement of heart rate, the method comprising (see abstract, the present invention relates to the field of medical monitoring, and in particular non-contact, video-based monitoring of pulse rate, respiration rate, motion, and oxygen saturation. Also page 4, paragraph, [0071] measuring a vital sign from the filtered signals. The video signal is detected by a camera that views but does not contact the patient. Also page 6, paragraph, [0082], so pixels within the patient's forehead exhibit heartbeat-induced modulations that can be measured to determine the patient's heartrate);
           receiving one or more videos that include visual frames of one or more individuals performing exercises (see page 5, paragraph, [0076], some remote video cameras may improve 
           Also page 6, paragraphs, [0079] and [0082], FIG. 2B shows the system 200 being implemented to monitor multiple patients, such as patients 212A and 212B. Because the detector 214 in the system is non-contact, it can be used to monitor more than one patient at the same time. A method for this implementation will be described in further detail below. These Red, Green, and Blue values change over time due to the patient's physiology, though the changes may be too subtle to be noticed by the naked human eye viewing the video stream. For example, the patient's heartbeat causes blood to pulse through the tissue under the skin, which causes the color of the skin to change slightly--causing the value corresponding to the Red, Green, or Blue component of each pixel to go up and down. These changes in the pixel signals can be extracted by the processor. The regions within the field of view where these changes are largest can be identified and isolated to focus on the physiologic signal. For example, in many patients, the forehead is well-perfused with arterial blood, so pixels within the patient's forehead exhibit heartbeat-induced modulations that can be measured to determine the patient's heartrate);
           detecting at least some exposed skin from the individuals in the videos (see page 6, paragraph, [0083] to focus on this physiologic signal, the processor identifies a region of interest (ROI) within the image frame. In an embodiment, the region of interest includes “exposed skin” of the patient, such that the physiologic properties of the skin can be observed and measured. For example, in the embodiment of FIG. 3A, one region of interest includes a forehead region 330, which includes part of the patient's forehead. The processor determines the location of the patient's forehead within the head region 314, for example based on empirical ratios for a human 
           performing motion compensation to generate skin color signals for the detected exposed skin, wherein the performing of the motion compensation comprises performing motion compensation for precisely aligning frames of the detected exposed skin (see page 5, paragraph, [0077], the camera operates at a frame rate, which is the number of image frames taken per second (or other time period). Example frame rates include 20, 30, 40, 50, or 60 frames per second, greater than 60 frames per second, or other values between those. Frame rates of 20-30 frames per second produce useful signals, though frame rates above 50 or 60 frames per second are helpful in avoiding aliasing with light flicker (for artificial lights having frequencies around 50 or 60 Hz). See above, also pages 8-9, paragraphs, [0096] and [0101], the selected regions of interest can change over time due to changing physiology, changing noise conditions, or patient movement. In each of these situations, criteria can be applied for selecting a pixel, group of pixels, or region into the combined signal. Criteria are applied to enhance the physiologic signals by reducing or rejecting contributions from stationary or non-stationary non-physiologic signals. Criteria can include a minimum SNR, a minimum amplitude of physiologic modulations, a minimum variability of the frequency of modulations (to reject non-physiologic, static frequencies), a skew metric (such as modulations that exhibit a negative skew), pixels with values above a threshold (in the applicable Red, Green, or Blue channel), pixels that are not saturated, or combinations of these criteria. These criteria can be continually applied to the visible pixels and regions to select the pixels that meet the criteria. Some hysteresis may be applied so that regions or pixels are not added and removed with too much chatter. For example, pixels or regions must meet the criteria for a minimum amount of time before being added to the combined signal, and must fail the criteria for a minimum amount of time before being dropped. 
           generating the skin color signals using the precisely aligned frames of the detected exposed skin, wherein the generating comprises estimating a skin color for each frame by taking a spatial average over pixels of at least a portion of the exposed skin for R, G, and B channels, respectively (see page 6, paragraph, [0084] within an individual region of interest, the Red components of the pixels in that region are combined together to produce one time-varying Red pixel signal from that region. The same is done for the Blue and Green pixels. The result is three time-varying pixel signals from each region, and these are plotted in FIG. 4A. The plots in FIG. 4A are derived from the regions 1A, 2A, 3A, and 316 of FIG. 3A. FIG. 4A also shows a plot labeled "Combined Forehead." The Combined Forehead plot shows the combined pixel signals from all three identified regions 1A, 2A, and 3A, meaning that the Red components from all three regions are combined together and plotted over time, as are the Green components and the Blue components. Different sub-sets of regions can be combined together to produce different combinations of pixel signals. Though three forehead regions 1A, 2A, and 3A are shown in FIG. 3A, the forehead, or any other area of interest, can be sub-divided into more or fewer regions, in various shapes or configurations. (Other examples are described in more detail below with reference to FIGS. 5A and 5B.) Pixel signals can be combined by summing or averaging or weighted averaging. In an embodiment, the combined pixel signals are obtained by averaging the 
           applying an operation to remove remaining motion traces from the frames such that the heart rate traces dominate (see page 8, [0097] for example, in an example involving motion, when the patient turns his or her head, the regions of interest that previously demonstrated heart rate with the best amplitude are no longer visible to the camera, or may be covered in shadow or over-exposed in light. New regions of interest become visible within the field of view of the camera, and these regions are evaluated with the criteria to identify the best candidates for the desired vital sign. For example, referring to FIG. 5A, cells or groups of pixels at the edges of the forehead region 503 can be added or removed from the combined signal during motion as they enter and exit the forehead region. This method enables the monitoring system to continue to track the vital sign through movement of the patient, even as the patient moves or rotates with 
           Also page 10, paragraph, [0109] a video-based method for measuring a vital sign of a patient includes receiving a video signal, displaying on a display screen an image frame from the video signal, and receiving from a user a first user input that identifies a location of a first region of interest within the image frame. The method includes extracting from the first region of interest a first color signal comprising a time-varying intensity of one or more pixels in the first region, detecting a modulation of the first color signal, and measuring a first vital sign of the patient from the modulation of the first color signal. The first vital sign and/or the modulation may be displayed. The method also includes receiving a second user input indicating that the location has been moved to a second, different region of interest. The method then includes extracting from the second region of interest a second color signal, detecting a modulation of the second color signal, measuring a second vital sign of the patient from the modulation of the second color signal, and displaying the modulation and/or second vital sign. In an embodiment, the method includes identifying a plurality of intermediate regions of interest along the path from the first to the second region of interest, extracting an intermediate color signal (dominate), from one of the intermediate regions, and displaying on the display screen a modulation of the intermediate color signal. Finally, page 10, paragraph, [0112] then, once per second, the method finds a median frequency from the accumulated ones, and determines heart rate from the median frequency. The determined heart rate is added to an ongoing average, and then posted for display. As noted in the figure, different averaging techniques may be employed for the externally-posted heart rate as well as for an internally-maintained running average, such as to apply additional smoothing to the externally-posted heart rate. When multiple peaks are present, additional filtering can be applied to determine the most likely heart rate. For example, frequency 
           and extracting and/or outputting the heart rate of the individuals using a frequency estimator of the skin color signals (page 10, paragraphs, [0111-0112] as discussed above, a region of interest can be formed based on pixels that modulate with the patient's heart rate. Heart rate can then be calculated from the frequency content of that pixel signal. An example method for calculating heart rate is shown in FIG. 10B. The method includes capturing video, acquiring and averaging color signals (shown as pR, pG, and pB for "photoplethysmogram" red, green, and blue) within a well-perfused ROI, de-noising the signal, performing an FFT (fast Fourier transform) operation over a sliding time window (such as 20 seconds) to identify frequency components of the signals, finding peak frequencies, and accumulating peaks over a period of time (such as one second). De-noising includes filtering the signal to remove noise sources and frequencies outside of a known physiologic range. Examples of filtering operations to remove 
           However regarding claim 1, Addison discloses, page 9, paragraphs, [0101] FIG. 5E shows 
           But does not explicitly state, “aligning frames of the detected exposed skin”.
           On the other hand Hoof reference in the same field of “RGB-Image-Based differential heart rate detection”, teaches (page 2, paragraph, [0021] according to one aspect, an apparatus is disclosed for measuring computer-generated signals captured from one or more images of a particular ROI. In one aspect, the one or more images are captured by a camera. Computer-generated signals are detected from the one or more images and used to perform alignment, e.g., registration. By so doing, per-frame motions including but not limited to talking and blinking can be corrected. Thereafter, the corrected signal can be applied to a second signal from the second or successive captured image. An intensity of the second signal is measured. Preferably, the measured intensity provides an estimated heart rate, i.e., pulse rate. Also page 6, paragraph, [0077] the correction obtained from the aligning step is applied to the second image in a second spectrum. For example, the red or blue channel may be used to align the current image with a previous, cached image as perfectly as possible. In one aspect, a per-pixel comparison of the decomposed, aligned, skin-only image of the current frame's head is performed against a cached, decomposed version of the previous frame's head. Those pixels having deltas between the previous frame's head and current frame's head that are determined to be trending in a consistent direction, and are within a given number of standard deviations of brightness, are summed and averaged. A measure of noisiness is generated based on how far the pixel is from the average  
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Addison invention according to the teaching of Hoof because to combine, Addison system and method of using a non-contact, video-based system and method to determine heart rate using color signals to generate skin colors. According to the teaching of Hoof that uses a non-contact video to determine heart rate in a moving subject by aligning the image frames, would provide a clearer, smoother and more precise method of correcting motion and color deviation in a moving image. 
           Regarding claim 2, Addison discloses the method according to claim 1, wherein said at least some exposed skin comprises at least one face, wherein the skin color signals comprise face color signals, and wherein said at least a portion of the exposed skin comprises a cheek of the at least one face (see Figs. 5A, 5B, also page 6, paragraph, [0084] within an individual region of interest, the Red components of the pixels in that region are combined together to produce one time-varying Red pixel signal from that region. The same is done for the Blue and Green pixels. The result is three time-varying pixel signals from each region, and these are plotted in FIG. 4A. The plots in FIG. 4A are derived from the regions 1A, 2A, 3A, and 316 of FIG. 3A. FIG. 4A also shows a plot labeled "Combined Forehead." The Combined Forehead plot shows the combined pixel signals from all three identified regions 1A, 2A, and 3A, meaning that the Red components from all three regions are combined together and plotted over time, as are the Green components and the Blue components. Different sub-sets of regions can be combined together to produce different combinations of pixel signals. Though three forehead regions 1A, 2A, and 3A are shown in FIG. 3A, the forehead, or any other area of interest, can be sub-divided into more or fewer regions, in various shapes or configurations. (Other examples are described in more detail 
           Regarding claim 4, Addison discloses the method according to claim 1, further comprising performing de-trending to remove illumination variation from the skin color signals (see page 3, paragraph, [0059] the frame rate may be adjusted to reject noise, as explained in more detail below. In an embodiment, a method for video-based monitoring of a vital sign of a patient includes receiving a video signal from a video camera having a field of view exposed to a patient, the video signal comprising a time-varying intensity signal for each of a plurality of pixels in the field of view; combining the intensity signals of selected pixels to produce a time-varying regional intensity signal; transforming the regional intensity signal into the frequency domain to produce a regional frequency signal; operating the video camera at a first frame rate during a first period of time, and at a second, different frame rate during a second, subsequent period of time; identifying, in the regional frequency signal, a noise peak at a first frequency during the first period of time that moves to a second, different frequency upon a transition from the first period of time to the second period of time; filtering the regional intensity signal to remove the frequency of the noise peak; and measuring a vital sign of the patient from the filtered regional intensity signal). 
           Regarding claim 5, Addison discloses the method according to claim 1, wherein the applying of the operation to remove the remaining motion traces from the frames comprises applying at least one of a motion frequency notching operation or adaptive filtering operation (see claim 1, also page 16, paragraph, [0154] in the frequency domain, peaks are identified that 
           Regarding claim 15, Addison discloses the apparatus according to claim 14, wherein said at least some exposed skin comprises at least one face, wherein the skin color signals comprise face color signals, and wherein said at least a portion of the exposed skin comprises a cheek of the at least one face (see page 6, paragraph, [0084] within an individual region of interest, the Red components of the pixels in that region are combined together to produce one time-varying Red pixel signal from that region. The same is done for the Blue and Green pixels. The result is three time-varying pixel signals from each region, and these are plotted in FIG. 4A. The plots in FIG. 4A are derived from the regions 1A, 2A, 3A, and 316 of FIG. 3A. FIG. 4A also shows a plot labeled "Combined Forehead." The Combined Forehead plot shows the combined pixel signals from all three identified regions 1A, 2A, and 3A, meaning that the Red components from 
           Regarding claim 17, Addison discloses the apparatus according to any one of claim 14, wherein the at least one memory and computer program code are further configured, with the at least one processor, to cause the apparatus at least to perform de-trending to remove illumination variation from the skin color signals (see page 3, paragraph, [0059] the frame rate may be adjusted to reject noise, as explained in more detail below. In an embodiment, a method for video-based monitoring of a vital sign of a patient includes receiving a video signal from a video camera having a field of view exposed to a patient, the video signal comprising a time-varying intensity signal for each of a plurality of pixels in the field of view; combining the intensity signals of selected pixels to produce a time-varying regional intensity signal; transforming the regional intensity signal into the frequency domain to produce a regional frequency signal; operating the video camera at a first frame rate during a first period of time, and at a second, different frame rate during a second, subsequent period of time; identifying, in the regional frequency signal, a noise peak at a first frequency during the first period of time that moves to a second, different frequency upon a transition from the first period of time to the second period of 
           Regarding claim 18, Addison discloses the apparatus according to claim 14, wherein the applying of the operation to remove the remaining motion traces from the frames comprises applying at least one of a motion frequency notching operation or adaptive filtering operation (see claim 1, also page 16, paragraph, [0154] in the frequency domain, peaks are identified that remain stationary over a duration of time. Over a sufficient period of time (long enough for a few cycles of the vital sign--for example, 5-10 seconds for heart rate, or 20-30 seconds for respiration rate), peaks that remain stationary are likely to be non-physiological, such as peaks caused by aliasing from flickering room lights, while physiologic peaks should move and shift with the patient's state. A frequency transform such as an FFT can be performed over different time durations (such as different window sizes), and the frequencies that remain stationary, by appearing the same regardless of window size, are likely to be non-physiological. These identified frequencies can be removed by filtering. A flowchart illustrating this method is shown in FIG. 17A. In an embodiment, the method includes performing a frequency transform over first and second time windows of different sizes (different time durations) at 1701. The method includes comparing frequency peaks in the transforms at 1702, and identifying stationary frequency peaks at 1703. The method then includes filtering the video (source) signal(s) to remove the stationary frequency at 1704).  
            With regard to claims 14, 23 and 28, the arguments analogous to those presented above for claims 1, 2, 5, 15, 17 and 18, are respectively applicable to claims 14, 23 and 28.    

Allowable Subject Matter
Claims 3, 8, 10, 12, 13, 16, 21, 24, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       
                                                      Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
August 10, 2021